Citation Nr: 0922546	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic maxillary 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in September 2007.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in March 2005.  He was also notified that the VCAA 
requirements applied to all elements of a claim in April 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the Veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(2008).  The Court has held the types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran asserts that his sinusitis began in 
service.  The Veteran's service treatment records note normal 
sinuses upon enlistment.  Later service records note that the 
Veteran was treated on multiple occasions for sinus problems 
in May and August, 1981.  Additionally, a 1982 dental 
examination provides a diagnosis of probable maxillary 
sinusitis.  The Veteran's claims file contains medical 
records from August 2001 to December 2007.  These records 
show continuous treatment for sinus infections and include 
the Veteran's reports of March 1988, July 1998, January 1999 
and October 2001 sinus operations.  The Board notes that in a 
correspondence dated August 2007, the Veteran requested that 
his VA examination be rescheduled due to an inability to miss 
work.  No response to this request is noted in the Veteran's 
claims file and the Veteran has not been afforded a VA 
examination.

The Veteran's statement that his first infection occurred 
while on duty is credible.  Where, as here, the Veteran's 
statement has shown that his current disability may have been 
contracted while on active duty and there is insufficient 
evidence to make a decision on the claim, the VA must provide 
an examination of the Veteran.  McClendon, 20 Vet. App. at 
81.  

In support of his claim, the Veteran, in February 2008, 
submitted to the RO additional evidence, including a December 
2007 medical report.  This evidence was forwarded to the 
Board in March 2008.  It does not appear that the Veteran 
waived consideration of this evidence by the RO.  Hence, 
first review of this evidence is to be undertaken by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issue on 
appeal.  Specifically, the Veteran 
should be requested to provide 
information pertaining to sinus 
operations occurring in March 1988, 
July 1998 and January 1999.  After he 
has signed the appropriate releases, 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  The Veteran should be scheduled for 
an appropriate VA otolaryngology 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a chronic 
sinus disorder as a result of active 
service.  The physician should solicit a 
detailed history of any symptoms manifest 
during active service and of the 
continuation of any such symptoms after 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case, to include discussion of 
any evidence submitted after the 
issuance of the April 2006 statement of 
the case, and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




